INDEPENDENCE HOLDING COMPANY

2016 STOCK INCENTIVE PLAN

____________________________________




Stock Option Award Agreement

___________________________________










You (the “Participant”) are hereby awarded the following stock option (the
“Option”) to purchase Shares of Independence Holding Company (the “Company”),
subject to the terms and conditions set forth in this Stock Option Award
Agreement (the “Award Agreement” or “Award”) and in the Independence Holding
Company 2016 Stock Incentive Plan (the “Plan”), which is attached hereto as
Exhibit A hereto.  You should carefully review these documents, and consult with
your personal financial advisor, before exercising this Option.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement.  In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of the Company or any
Committee appointed by the Board to administer the Plan, and shall (in the
absence of manifest bad faith or fraud) be final, conclusive and binding on all
parties, including you and your successors in interest.  Capitalized terms are
defined in the Plan or in this Award Agreement.

1.

Specific Terms.  This Option shall have, and be interpreted according to, the
following terms, subject to the provisions of the Plan in all instances:

Name of Participant:

________________________

Type of Stock Option:

Non-Incentive Stock Option   




Number of Shares subject to Option:

 

 _______________________

 




Option Exercise Price per Share:

 




 $________




Grant Date:

 




__________________, 20__




Vesting Schedule:

(Establishes the Participant’s rights to exercise this Option with respect to
the Number of Shares stated above, subject to acceleration per Section 2 below
and to any shareholder approval requirement set forth in the Plan.)

[1/3 on each of the first 3 annual anniversaries

dates of the Participant’s Continuous Service after the Grant Date.]

Expiration Date:

[__ years after Grant Date] [________, 20__]










Independence Holding Company

2016 Stock Incentive Plan  

Stock Option Award Agreement

Page 2
















2.

Accelerated Vesting; Change in Corporate Control.  To the extent you have not
previously vested in your rights with respect to this Award, your Award will
become:

100% vested if your Continuous Service ends due to your death or “disability”
within the meaning of Section 409A of the Code; and




100% vested if your Continuous Service ends due to an Involuntary Termination
that occurs within the one year period following a Change in Control:




3.

Term of Option.  The term of the Option will expire at 5:00 p.m. (E.D.T. or
E.S.T., as applicable) on the Expiration Date.  

4.

Manner of Exercise.  The Option shall be exercised in the manner set forth in
the Plan, using the exercise form attached hereto as Exhibit B.  The amount of
Shares for which the Option may be exercised is cumulative; that is, if you fail
to exercise the Option for all of the Shares vested under the Option during any
period set forth above, then any Shares subject to the Option that are not
exercised during such period may be exercised during any subsequent period,
until the expiration or termination of the Option pursuant to Sections 2 and 5
of this Award Agreement and the terms of the Plan.  Fractional Shares may not be
purchased.

5.

Termination of Continuous Service.  If your Continuous Service with the Company
is terminated for any reason, this Option shall terminate on the date on which
you cease to have any right to exercise the Option pursuant to the terms and
conditions set forth in Section 6 of the Plan.

6.

Designation of Beneficiary.  Notwithstanding anything to the contrary contained
herein or in the Plan, following the execution of this Award Agreement, you may
expressly designate a beneficiary (the “Beneficiary”) to your interest in the
Option awarded hereby.  You shall designate the Beneficiary by completing and
executing a designation of beneficiary agreement in the form attached hereto as
Exhibit C (the “Designation of Beneficiary”) and delivering an executed copy of
the Designation of Beneficiary to the Company.

7.

Restrictions on Transfer.  This Award Agreement may not be sold, pledged, or
otherwise transferred without the prior written consent of the Committee.  

8.

Special ISO Provisions.  If designated as an ISO, this Option shall be treated
as an ISO to the extent allowable under Section 422 of the Code, and shall
otherwise be treated as a Non-ISO.  If you sell or otherwise dispose of Shares
acquired upon the exercise of an ISO within 1 year from the date such Shares
were acquired or 2 years from the Grant Date, you agree to deliver a written
report to the Company within 10 days following the sale or other disposition of
such Shares detailing the net proceeds of such sale or disposition.











Independence Holding Company

2016 Stock Incentive Plan  

Stock Option Award Agreement

Page 3










9.

Taxes.  By signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise (including
taxes arising under Sections 409A or 4999 of the Code), and that neither the
Company nor the Committee shall have obligation whatsoever to pay such taxes.

10.

Notices.  Any notice or communication required or permitted by any provision of
this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you in
its records.  Each party hereto may, from time to time, by notice to the other
party hereto, specify a new address for delivery of notices relating to this
Award Agreement.  Any such notice shall be deemed to be given as of the date
such notice is received electronically (with confirmation of receipt),
personally delivered or properly mailed.

11.

Binding Effect.  Except as otherwise provided in this Award Agreement or in the
Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

12.

Modifications.  This Award Agreement may be modified or amended at any time, in
accordance with Section 15 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects your rights or
obligations under this Award Agreement (with such an affect being presumed to
arise from a modification that would trigger a violation of Section 409A of the
Code).

13.

Headings.  Section and other headings contained in this Award Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Award Agreement or any provision hereof.

14.

Severability.  Every provision of this Award Agreement and of the Plan is
intended to be severable.  If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

15.

Counterparts.  This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

16.

Plan Governs.  By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan.  In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.











Independence Holding Company

2016 Stock Incentive Plan  

Stock Option Award Agreement

Page 4










17.

Governing Law.  The laws of the State of Delaware shall govern the validity of
this Award Agreement, the construction of its terms, and the interpretation of
the rights and duties of the parties hereto.

18.

Not a Contract of Employment.  By executing this Award Agreement you acknowledge
and agree that (i) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award Agreement, could claim that he or
she was terminated to preclude vesting; (ii) you promise never to make such a
claim; (iii) nothing in this Award Agreement or the Plan confers on you any
right to continue an employment, service, agency or consulting relationship with
the Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, agency or consulting relationship at any
time, with or without Cause; and (iv) the Company would not have granted this
Award to you but for these acknowledgements and agreements.

19.

Investment Purposes. You acknowledge that you are acquiring your Options for
investment purposes only and without any present intention of selling or
distributing them.




<Signature Page Follows>











Independence Holding Company

2016 Stock Incentive Plan  

Stock Option Award Agreement

Page 5










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date first set forth above.




INDEPENDENCE HOLDING COMPANY







By: ____________________________________

       Name:  _____________________________

Title:    _____________________________

PARTICIPANT

By: ____________________________________




Name of Participant: ___________________




























Exhibit A
















INDEPENDENCE HOLDING COMPANY




2016 STOCK INCENTIVE PLAN




See attached.























Exhibit B




INDEPENDENCE HOLDING COMPANY

2016 STOCK INCENTIVE PLAN

___________________________________________________




Form of Exercise of Stock Option Award Agreement

___________________________________________________




Independence Holding Company

Attention:  

96 Cummings Point Road

Stamford, Connecticut 06902




Dear Sir or Madam:




The undersigned elects to exercise his/her [Incentive] Stock Option to purchase
_________ shares of Common Stock of Independence Holding Company (the “Company”)
under and pursuant to a Stock Option Agreement dated as of ________________.




1.

c Delivered herewith is a check and/or shares of Common Stock held by the
undersigned for at least six months,* valued at the closing sale price of the
stock on the date of exercise, as follows:




$____________

in cash or check

$____________

in the form of ____ shares of Common Stock,

    valued at $___________ per share

$                       

Total




2.

c Delivered herewith are irrevocable instructions to a broker approved by the
Company to deliver promptly to the Company the amount of sale or loan proceeds
to pay the exercise price.




If method 1 is chosen, the name or names to be on the stock certificate or
certificates and the address and Social Security Number of such person(s) is as
follows:




Name:

Address:

Social Security Number




Very truly yours,




_________________

Date

Optionee:  ___________________________




*The Committee may waive the six months’ requirement in its discretion.











Exhibit C




INDEPENDENCE HOLDING COMPANY

2016 STOCK INCENTIVE PLAN

_________________________________




Designation of Beneficiary

_________________________________

In the event of my death or “Disability” within the meaning of the Independence
Holding Company 2016 Stock Incentive Plan (the “Plan”), I hereby designate the
following person to be my beneficiary for the Award(s) (within the meaning of
the Plan) identified below:







Name of Beneficiary:

 

 

Address:

 

 

 

 

 

 

 

 

Social Security No.:

 

 




This beneficiary designation of mine relates to any and all of my rights under
the following Award or Awards:




¨

any Award that I have received or ever receive in the future under the Plan.




¨

the _________________ Award that I received pursuant to an award agreement dated
_________ __, ____ between me and Independence Holding Company (the “Company”).




I understand that this beneficiary designation operates to entitle the
above-named beneficiary to succeed, in the event of my death, to any and all of
my rights under the Award(s) designated above, and shall be effective from the
date this form is delivered to the Company until such date as I revoke this
designation.  A revocation shall occur only if I deliver to an executive officer
of the Company either (i) a written revocation of this designation that is
signed by me and notarized, or (ii) a designation of death beneficiary, in the
form set forth herein, that is executed and notarized on a later date.







Date:

 

 




Your Signature:

 

 




Your Name (printed):

 




_____________________________

 

 

 

Sworn to before me this

____ day of ____________, 20__

__________________________

Notary Public




County of

_________________

State of

_________________









